 1   Randall J. Roske, Esq.
     400 South Fourth Street, Suite 500
 2   Las Vegas, Nevada 89101
     (702) 793-4211#Cell (702) 596-6472
 3   e-mail: randallroske@yahoo.com
     Counsel for Defendant
 4   Corey Terrell Rowe
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
                                        * * *
 9
10        UNITED STATES OF AMERICA,

11                         Plaintiff,
12
          v.                                          CASE NO.: 2:15-cr-00016-APG-PAL
13
          COREY TERRELL ROWE,
14
                           Defendant.
15
16
17
18                               STIPULATION AND PROPOSED ORDER
19                                           (Second Stipulation)
20
21                     IT IS HEREBY STIPULATED and agreed by and between Randall J. Roske,
22   Esq., attorney for Defendant Corey Terrrell Rowe, and the United States of America, Plaintiff,
23   by and through its attorneys Nicholas A. Trutanich, United States Attorney, and Christopher
24   Chiou, Assistant United States Attorney for the District of Nevada that Mr. Rowe’s Supervised
25   Release Revocation Hearing currently scheduled for December 11, 2019 at the hour of 10:30
26   A.M., be vacated and the same continued for a period of at least 30 days.
27              This Stipulation is entered into for the following reasons:
28   1.        Counsel for defendant should be allowed additional time to effectively complete
     investigation in preparation for the hearing.
 1   2.   The defendant is in custody and agrees with the need for the continuance.
 2   3.   The parties agree to the continuance.
 3
 4
 5
 6
 7                                                 DATED this 5th day of December, 2019
 8
 9
10   Randall J. Roske                              Nicholas A. Trutanich
     _______/s/________________                    United States Attorney
11   Randall J. Roske, Esq.                        ________/s/__________
     Counsel for the Defendant                     Christopher Chiou,
12   Corey Terrell Rowe                            Assistant United States Attorney
13
14
15
16
17
18
19   ‘
20
21
22
23
24
25
26
27
28


                                                  -2-
 1
 2                     UNITED STATES DISTRICT COURT
 3
                                  DISTRICT OF NEVADA
 4
                                        * * *
 5
 6
        UNITED STATES OF AMERICA,
 7
                     Plaintiff,
 8
 9      v.                                  CASE NO.: 2:15-cr-00016-APG-PAL
10      COREY TERRELL ROWE,

11                   Defendant.
12
13
14    ORDER CONTINUING HEARING ON DEFENDANTS REVOCATION
15                                OF SUPERVISED RELEASE
16
17                Based upon the Stipulation of the parties herein, and good cause
18   appearing,
19           IT IS HEREBY ORDERED that the Defendant Corey Terrell Rowe’s
20   hearing on the Petition seeking revocation of his Supervised Release set for
21   December 11, 2019 at the hour of 10:30 A.M. be vacated, and the same hearing
22   be continued to the 15th day of January, 2020, at the hour of 9:30 a.m. in
23   Courtroom 6C.
24                                               6th day of December, 2019.
                                      Dated this ___
25
26                                    _____________________
27                                    United States District Court Judge
28


                                             -3-
